              Case 2:17-cv-01297-MJP Document 551 Filed 07/28/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          RYAN KARNOSKI, et al.,                          CASE NO. C17-1297 MJP

11                                Plaintiffs,               ORDER RE: IN CAMERA REVIEW
                                                            OF DOCUMENTS SUBMITTED
12                 v.                                       BY DEFENDANTS IN RESPONSE
                                                            TO JULY 15, 2020 ORDER
13          DONALD J TRUMP, et al.,

14                                Defendants.

15

16          THIS MATTER comes before the Court upon the Parties’ Joint Submission Regarding

17   Defendants’ Deliberative Process Privilege Claims (Dkt. No. 497), and upon subsequent in

18   camera filings from the Defendants in response to Court Orders (see Dkt. Nos. 497, 514, 536,

19   540-42, 545, 549).

20          In its July 15, 2020 Order, among other things, the Court directed Defendants to submit

21   copies of the withheld 500 documents falling inside the designated date ranges for

22   “predecisional” documents. (Dkt. 545.) The copies supplied to the Court failed to include

23   appropriate Bates numbers to permit the Court to ensure it was examining documents identified

24   on the privilege log. The Defendants corrected this error, and the Court has had an opportunity

     ORDER RE: IN CAMERA REVIEW OF DOCUMENTS SUBMITTED BY DEFENDANTS IN RESPONSE TO
     JULY 15, 2020 ORDER - 1
             Case 2:17-cv-01297-MJP Document 551 Filed 07/28/20 Page 2 of 2



 1   to review these selected documents. A revised privilege analysis, now covering all 500

 2   documents submitted for in camera review has now been completed and is attached as

 3   Attachment 1 to this Order. As indicated in Attachment 1, Defendants must produce all

 4   documents where the privilege category is designated with “N” in accordance with the Court’s

 5   recent Order holding Defendants’ production deadlines in abeyance until the Court issues its

 6   ruling on Defendants’ pending Motion to Stay. (Dkt. Nos. 547, 550.)

 7
            The clerk is ordered to provide copies of this order to all counsel.
 8

 9          Dated July 28, 2020.

10

11
                                                          A
                                                          Marsha J. Pechman
                                                          United States Senior District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER RE: IN CAMERA REVIEW OF DOCUMENTS SUBMITTED BY DEFENDANTS IN RESPONSE TO
     JULY 15, 2020 ORDER - 2
